COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 DAVID GOAD,                                     §
                                                                 No. 08-10-00216-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              25th Judicial District Court
                                                 §
 ZUEHL AIRPORT FLYING                                        of Guadalupe County, Texas
 COMMUNITY OWNERS                                §
 ASSOCIATION, INC.,                                               (TC# 08-1872-CV)
                                                 §
                   Appellee.


                                  MEMORANDUM OPINION

       Pending before the Court are two motions filed by the Appellee. In the first motion,

Appellee requests that this Court reconsider our order permitting the Appellant to proceed in

forma paueris, on appeal. In the second motion, Appellee requests that this Court dismiss the

appeal for lack of jurisdiction. Because a final, appealable order has not been issued by the trial

court in this case we will grant Appellee’s motion to dismiss. Appellee’s motion for

reconsideration will be denied as moot.

       Appellant filed a notice of appeal on June 30, 2010. The notice of appeal states, in part:

       The order appealed from was verbal [sic] made on March 31, 2010. The order
       was never signed. However, the actions of the Court constitute the same by the
       seizer [sic] of property.

       The clerk’s record does not include an order referencing the trial court’s March 31

rulings, nor does it contain a final judgment.

       Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 (Vernon

Supp. 2010) & § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso

1997, no pet.). Given the absence of a final judgment or appealable order in this case, Appellee’s

motion to dismiss for lack of jurisdiction is GRANTED. Appellee’s motion for reconsideration

is DENIED as moot.



September 22, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-